Citation Nr: 1816557	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  10-45 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart murmur.

2.  Entitlement to an initial rating in excess of 50 percent for sleep apnea.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right shoulder.

4.  Entitlement to an initial rating in excess of 10 percent for tendonitis of the left knee.

5.  Entitlement to an initial compensable rating for hypertension.

6.  Entitlement to an initial compensable rating for cold induced urticaria.

7.  Entitlement to an initial compensable rating for psoriasis.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to February 1988 and from May 1990 to September 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction has been transferred to the RO in Columbia, South Carolina.

In the appellant's October 2010 substantive appeal, he requested a Board hearing, which was subsequently scheduled in November 2017.  The Veteran failed to appear for the hearing without explanation.  As such, the request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2017).

The issue of entitlement to an initial compensable rating for cold induced urticaria is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The Veteran's heart murmur is not a disability for VA purposes.

2.  The Veteran's sleep apnea has required the use of a breathing assistance device; it has not been manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, and has not required a tracheostomy.

3.  The Veteran's right shoulder degenerative joint disease has been manifested subjective complaints of pain and objective evidence of range of motion within normal limits, there is no evidence of limitation of motion at shoulder level, midway between side and shoulder level, or 25 degrees from the side.

4.  The Veteran's left knee tendonitis has been manifested by subjective complaints of pain with objective evidence showing range of motion within normal limits.  

5.  The Veteran's hypertension has been manifested by diastolic pressure predominantly below 100 and systolic pressure consistently below 160.  He takes medication for control of hypertension.

6.  The Veteran's psoriasis has affected less than five percent of the exposed or unexposed areas, and has not required use of systemic corticosteroid or immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart murmur have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, (2017).

2.  The criteria for an initial rating in excess of 50 percent for sleep apnea have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.97, Diagnostic Code 6847 (2017).

3.  The criteria for an initial rating in excess of 10 percent for right shoulder degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5201 (2017).

4.  The criteria for an initial rating in excess of 10 percent for left knee tendonitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2017).

5.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).

6.  The criteria for an initial compensable rating for psoriasis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 4.118, Diagnostic Code 7816 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection Claim

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran asserts that service connection is warranted for a heart murmur.

In August 2008, prior to separation from active service, the Veteran was provided a general VA examination.  A chest x-ray revealed cardiomediastinal silhouette within normal limits for size.  There were no definite pulmonary infiltrates or pleural effusion identified.  Following examination of the Veteran and review of his service treatment records, the examiner assessed heart murmur with echocardiogram evidence of mitral valve and tricuspid regurgitation.  He noted that after significant cardiac testing, there is no evidence of lateral ischemia. 

Post-service medical records do not reveal treatment for or a diagnosis of a heart disability.  

Analysis

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for a heart murmur.  

As noted herein Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Board has reviewed the record on appeal and can find no indication that the Veteran currently has a heart disability for which service connection can be granted.  In this regard, the Board acknowledges that the Veteran has been diagnosed with a heart murmur.  See August 2008 VA Examination Report.  However, such condition is a clinical finding and not a disability for VA purposes; there is currently no provision in the rating schedule to compensate for a heart murmur.  38 C.F.R. §§ 4.9, 4.104 (2017); Cf. Marcelino v. Shulkin, No. 16-2149, 2018 U.S. App. Vet. Claims LEXIS 64, at (Vet. App. Jan. 23, 2018).  A review of subsequent post-service medical records does not demonstrate that the Veteran's heart murmur has resulted in a diagnosable cardiac disability.  Specifically, testing has not revealed that the appellant's heart murmur is associated with any underlying disease or disability.  Absent probative evidence that the Veteran currently has an underlying heart disability or had such disability at any time since military service, there is no basis upon which to grant the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C. § 1110.  As detailed herein, a heart murmur is not a disability for which service connection can be granted.  As there is no competent evidence in the record showing that the Veteran has a disability associated with his heart murmur, service connection is not warranted.

Initial Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown,10 Vet. App. 80, 84-85 (1997);38 C.F.R. § 4.59 (2017).

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  It is, however, VA's policy to grant at least the minimal compensable rating for actually painful motion.  38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Sleep Apnea

The Veteran's sleep apnea has been rated under Diagnostic Code 8100 pertaining to sleep apnea.

Under the diagnostic criteria, a 50 percent evaluation is assigned for sleep apnea requiring the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  A 100 percent evaluation is assigned for sleep apnea with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy.  38 C.F.R. § 4.97, Diagnostic Code 6847.

Factual Background

The Veteran underwent A VA examination in August 2008.  At that time, the appellant reported that he had episodes of excessive snoring with apnea periods witnessed by his spouse.  However, he had not had any workup regarding sleep apnea.  Following an overnight sleep study in September 2008, sleep apnea was assessed.    

VA clinical records note treatment for the appellant's sleep apnea.  Notably, in an August 2009 record, the Veteran reported that he had obtained a CPAP machine.  However, subsequent records dated in November 2012 indicate that the Veteran stopped using the CPAP machine because he did not like the CPAP interface.  

Analysis

Applying the facts in this case to the criteria set forth above, the Board finds the preponderance of the evidence is against the assignment of an initial rating in excess of 50 percent for sleep apnea.  

In this regard, as detailed herein, the Veteran's sleep apnea has required the use of a CPAP machine, which in contemplated by the current 50 percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6847.  However, neither the evidence nor the Veteran has indicated that the condition has caused chronic respiratory failure with carbon dioxide retention or cor pulmonale, or has required a tracheostomy.  For the foregoing reasons, the Board concludes that the preponderance of the evidence is against the assignment of the next-higher 100 percent higher rating at any time during the period on appeal.  Id.

The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the appellant's sleep apnea disability is more severe for compensation purposes than demonstrated on the VA evaluations discussed above.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 50 percent for the Veteran's service-connected sleep apnea.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b).


Right Shoulder Disability

The Veteran's right shoulder disability has been rated under Diagnostic Codes 5010 and 5201, which pertain to arthritis and limitation of motion, respectively.  

Diagnostic Code 5010 indicates that traumatic arthritis is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  In the alternative, a 10 percent rating is warranted if there is X-ray evidence of involvement of one or more major joints or 2 or more minor joint groups.  A 20 percent evaluation is assigned if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5201 limitation of motion at shoulder level contemplates a 20 percent evaluation for the major side. Limitation of motion midway between the side and shoulder level contemplates a 30 percent evaluation for the major side.  Where arm limitation of motion is limited to 25 degrees from the side, a 40 percent evaluation is assigned for the major side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

Factual Background

The Veteran was provided a VA examination in August 2008.  It was noted that the Veteran was right hand dominant.  At the time of the examination, the Veteran reported pain with raising the right arm.  He denied current treatment for the right shoulder disability.  He also denied flare-ups, noting that his symptoms are daily and consistent.  

Range of motion testing of the right arm revealed flexion to 170 degrees with pain at 160 degrees; extension to 60 degrees; abduction to 160 degrees with pain at 140 degrees; internal rotation to 90 degrees; and external rotation to 80 degrees with pain at 80 degrees.  Mild crepitus was noted, but there was no effusion.  Impingement was positive at 120 degrees.  Muscle strength was normal.  The examiner documented that pain was noted on range of motion testing, however there was no additional limitation following repetitive range of motion.  The examiner noted that x-ray findings showed degenerative joint disease of the left shoulder.  Notwithstanding, degenerative joint disease of the right shoulder was the final assessment provided by the examiner. 

An additional VA examination was provided in May 2015.  The Veteran reported occasional pain with upward and backward movements in both shoulders.  The examiner noted that pain was only noted with external rotation.  The Veteran reported taking over-the-counter medication with good results.  Flare-ups of the right shoulder were not reported.  There was no functional loss or functional impairment of the joint or extremity being evaluated.  

Range of motion of the right shoulder was within normal limits.  Specifically, the Veteran had flexion from 0 to 180 degrees; abduction from 0 to 180 degrees; external rotation from 0 to 90 degrees; and internal rotation from 0 to 90 degrees.  Pain was noted on external rotation, but did not result in or cause functional loss.  There was no pain on weight bearing, crepitus, or objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no additional functional loss following repetitive testing.  With regard to repeated use over time, the examiner opined that pain, weakness, fatigability, or incoordination did not significantly limit functional ability.  Muscle strength test revealed normal strength in the right shoulder and there was no evidence of muscle atrophy.  Additionally there was finding of ankylosis of the right shoulder.  





Analysis

Applying the facts in this case to the criteria set forth above, the Board finds the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for degenerative joint disease of the right shoulder.  

At the outset, the record reflects that the Veteran is right-handed.  As such, his right shoulder disability affects his major extremity.  38 C.F.R. § 4.69.  The Board observes that throughout the rating period on appeal, the Veteran's right shoulder disability has been assessed as degenerative joint disease with pain on range of motion.  As detailed herein, at worst, range of motion was reflected by flexion to 170 degrees with pain at 160 degrees; extension to 60 degrees, abduction to 160 degrees with pain at 140 degrees, internal rotation to 90 degrees, and external rotation to 80 degrees with pain at 80 degrees.  At no time during the appeal period has the objective evidence demonstrated limitation of motion at shoulder level, midway between side and shoulder level, or 25 degrees from the side.  There is also no indication that the diagnosed arthritis caused occasional incapacitating exacerbations.  Thus, a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5201.

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Veteran has complained of pain.  Despite the noted symptoms, the evidence of record does not show any additional functional limitation that is tantamount to interference in range of motion contemplated by the next-higher 20 percent rating.  As such, a rating in excess of 10 percent is not warranted. 

The Board has also considered the applicability of other potential diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, there is no indication that the Veteran has ankylosis of scapulohumeral articulation; therefore, a rating under Diagnostic Code 5200 is not warranted.  In addition, the evidence of record does not reflect fibrous union of the humerus, nonunion of the humerus, or loss of head of the humerus; therefore a higher rating under Diagnostic Code 5202 is also not warranted.  Finally, there is no evidence of clavicle or scapula impairment, thus a rating under Diagnostic Code 5203 is not warranted.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for the Veteran's service-connected degenerative joint disease of the right shoulder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b).

Left Knee Disability

The Veteran's left knee disability has been rated under Diagnostic Code 5260 for limitation of flexion. 

The VA General Counsel has also held that separate ratings under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) rating; flexion of the leg limited to 45 degrees warrants a 10 percent rating; flexion of the leg limited to 30 degrees warrants a 20 percent rating; and flexion of the leg limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) rating; extension of the leg limited to 10 degrees warrants a 10 percent rating; extension of the leg limited to 15 degrees warrants a 20 percent rating; extension of the leg limited to 20 degrees warrants a 30 percent rating; extension of the leg limited to 30 degrees warrants a 40 percent rating; and extension of the leg limited to 45 degrees warrants a 50 rating.  38 C.F.R. § 4.71a.


Factual Background

The Veteran was provided a VA examination in August 2008.  At that time he reported ongoing knee pain since active service that worsens in damp weather.  He reported daily left knee pain with squats or heavy weight lifting.  Notwithstanding, on examination, he denied knee pain bilaterally and denied current treatment.  Although the Veteran reported flare-ups of right knee pain, flare-ups were not reported in conjunction with the service-connected left knee disability.  

On physical examination, the examiner noted that there were no scars/deformity, atrophy, tenderness, or effusion.  Range of motion testing revealed flexion from 0 to 140 degrees and extension from 140 to 0 degrees.  Drawers were negative, collaterals were without laxity, and there was no crepitus.  McMurray's was without apprehension or pain.  There was no pain on range of motion testing.  Additionally, there was no additional limitation following repetitive testing.  X-ray findings at the time of the examination were normal.  The examiner diagnosed chronic tendonitis of the left knee.  

An additional VA examination was provided in May 2015.  The appellant reported left knee pain that was worsened by prolonged standing.  It was noted that the Veteran worked as a truck driver but his knee pain did not interfere with his job performance.  The Veteran reported that his pain was controlled with over the counter medication with good results.  He denied flare-ups and there was also no functional loss or functional impairment of the joint or extremity being evaluated.  

On physical examination it was noted that range of motion of the knee was normal.  Specifically, the Veteran had flexion from 0 to 140 degrees and extension from 140 to 0 degrees.  There was no pain noted on examination.  There was no pain on weight bearing, crepitus, or objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no additional functional loss following repetitive testing.  Additionally, muscle strength testing revealed normal results and there was no evidence of atrophy or ankylosis.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  

Analysis

Applying the facts in this case to the criteria set forth above, the Board finds the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for left knee tendonitis.  

In this regard, while the Veteran as reported left knee pain, range of motion testing results revealed range of motion within normal limits.  As detailed herein, during both the August 2008 and May 2015 VA examinations, the Veteran had flexion from 0 to 140 degrees and extension from 140 to 0 degrees.  At no time during the period on appeal has the Veteran's left knee tendonitis been manifested by flexion limited to 30 degrees or extension limited to 20 degrees.  As such, a rating in excess of 10 percent based on limitation of motion is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5201.

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  In this regard, the Veteran has complained of pain.  However, despite the noted symptom, the objective evidence of record does not show any additional functional limitation that is tantamount to marked interference in range of motion.  Notably, although the appellant reported left knee pain during the VA examinations, range of motion findings were within normal limits.  As such, a rating in excess of 10 percent is not warranted.  

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, there is no evidence of ankylosis of the knee (Diagnostic Code 5256), recurrent subluxation or lateral instability (Diagnostic Code 5257), dislocated or removal of symptomatic semilunar cartilage (Diagnostic Codes 5258, 5259), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  38 C.F.R. § 4.71a.  Thus, separate or higher ratings are not warranted under any other diagnostic code for disabilities of the knee.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for the Veteran's service-connected left knee tendonitis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b).

Hypertension

The Veteran's hypertension has been rated under Diagnostic Code 7101 for hypertensive vascular disease. 

Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is provided if diastolic pressure is predominantly 110 or more, or if systolic pressure is predominantly 200 or more.  A 40 percent rating is provided if diastolic pressure is predominantly 120 or more.  A 60 percent rating is provided if diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).

A noncompensable rating is assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2017).

Factual Background

The Veteran was provided a VA examination in August 2008.  It was noted that the appellant's hypertension required medication.  Blood pressure readings were 130/80 during each evaluation.  The examiner assessed hypertension with echocardiogram evidence of left ventricular hypertrophy with normal ventricular function and ejection fraction of 60 percent.  

Post-service medical records reveal that the appellant's hypertension is treated with medication.  Blood pressure readings ranged between 137/88, 150/89, 151/87, and 148/85.  The Board observes that in September 2014, the Veteran had presented for treatment for medication refill.  He reported that he had not taken his antihypertensive medications prior to treatment.  At that time, he had elevated blood pressure readings of 175/101, 169/112, 160/101 and 150/90.  A subsequent record dated in October 2014 revealed a blood pressure reading of 130/88.

An additional VA examination was provided in May 2015.  It was noted that there had been no changes to the condition.  The appellant's treatment plan included taking continuous medication.  The examiner noted that the Veteran did not have a history of a diastolic blood pressure evaluation of predominately 100 or more.  Blood pressure readings at the time of the examination were 156/98, 149/99, and 149/99.  The examiner opined that the Veteran's hypertension is fairly controlled with medication.  

Analysis

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for hypertension.  

In this regard, although the evidence demonstrates that the Veteran's hypertension requires continuous medication, blood pressure testing conducted during the pendency of this claim shows that the appellant's systolic pressure has been consistently below 160 and his diastolic pressure has been predominately below 100.  Although blood pressure readings of 175/101, 169/112, 160/101 were recorded in a September 2014 VA clinical record, blood pressure readings since that time, including during the May 2015 VA examination, consistently showed systolic pressure below 160 and diastolic pressure below 100.  Notably, the May 2015 VA examiner indicated that the Veteran did not have a history of a diastolic blood pressure evaluation of predominately 100 or more.  Under these circumstances, a compensable rating is not warranted. 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7101.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for the Veteran's service-connected hypertension.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b).

Psoriasis

The Veteran's psoriasis has been rated under Diagnostic Code 7816 pertaining to psoriasis.

Under Diagnostic Code 7816, a 0 percent (noncompensable) rating is warranted where less than 5 percent of the entire body or exposed areas are affected, and; no more than topical therapy is required during a twelve month period.  38 C.F.R. § 4.118, Diagnostic Code 7816 (2017).

A 10 percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during a twelve month period.  Id.  

A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a twelve month period.  Id.  

A 60 percent is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a twelve month period.  Id.  

Alternatively, psoriasis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); or as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Id.  

Factual Background

The Veteran was provided a VA examination in August 2008.  The Veteran reported that his psoriasis was manifested by scaling skin around the left ear and on the buttock.  He reported that the symptoms were ongoing and were treated with over the counter hydrocortisone cream, which was used daily.  There was no scarring or disfigurement.  On physical examination, there was dry scaling skin on the right buttock and left ear auricle.  It was superficial and covering 1 percent of the total body surface area and 2 percent of the exposed body surface area.  The examiner diagnosed psoriasis.  

Subsequent VA medical records show that the Veteran was treated for lesions on the lip and face, however, it was not found to be attributable to the Veteran's psoriasis.  Additionally, the Veteran sought treatment for a rash.  Notably, in February 2012, the Veteran complained of a rash on the face that started 2 months prior to treatment and was intermittent.  The physician noted that the Veteran did not have a rash at the time of evaluation.  The Veteran was prescribed hydrocortisone cream and was referred to dermatology.  Subsequent dermatology notes dated from March 2012 to May 2013 reveal treatment for the rash.  A diagnosis of dermatitis was provided.  It was indicated that it may be hereditary or associated with the appellant's ACE inhibitor.  

An additional VA examination was provided in May 2015.  The examiner documented that there had been no recurrence as per the Veteran.  The skin condition did not cause scarring or disfigurement of the head, face or neck.  Additionally, the Veteran did not have any systemic manifestation due to the skin disease.  The Veteran had not any treatment or procedures other than systemic or topical medication in the past 12 months for exfoliative dermatitis or papulosum disorder.  The examiner opined that there was no increase in residuals of the claimed condition.  


Analysis

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for psoriasis.  

In this regard, the evidence does not show that at least 5 percent of the entire body or at least 5 percent of the exposed area are affected.  Further, there is no evidence of required use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a twelve month period.  On physical evaluation during the August 2008 VA examination, there was dry scaling skin on the right buttock and left ear auricle.  It was superficial and covering 1 percent of the total body surface and 2 percent of the exposed body surface area.  The appellant reported that he treated the condition with over the counter hydrocortisone cream.  Further, during the May 2015 VA examination, the appellant denied recurrence of the condition.  The Board acknowledges that the Veteran has sought treatment for rashes, but finds that the overall record indicates that at least 5 percent of the entire body or at least 5 percent of the exposed area is not affected by the service-connected skin condition.  In light of the foregoing, a compensable rating is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7816 (2017).

As detailed above, the Veteran psoriasis is also ratable based on disfigurement or scarring under Diagnostic Codes 7000-7805.  However, as noted in the evidence described above, no disfigurement of the head, face or neck has been shown, and there has been no indication that the Veteran experiences any scarring.  In addition, there is no indication that the Veteran experiences limitation of motion as a result of his psoriasis.  Therefore, a higher rating under Diagnostic Codes 700-7805 is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7815 (2017)

All potentially applicable diagnostic codes have been considered, and there is no basis to assign a compensable rating for the Veteran's psoriasis.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for the Veteran's service-connected psoriasis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for a heart murmur is denied.  

Entitlement to an initial rating in excess of 50 percent for sleep apnea is denied.

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right shoulder is denied.

Entitlement to an initial rating in excess of 10 percent for left knee tendonitis is denied.

Entitlement to an initial compensable rating for hypertension is denied.

Entitlement to an initial compensable rating for psoriasis is denied.


REMAND

The Veteran contends that an initial compensable rating is warranted for his service connected cold induced urticaria.

In the Veteran's October 2010 substantive appeal, he reported more frequent flare-ups of urticaria since moving from a warmer client.  The Board observes that the Veteran was last examined for the claimed condition in August 2008, at which time there was no finding of urticaria.  However, in subsequent VA medical records the appellant reported flare-ups of urticaria.  The appellant has competently testified that his condition has increased in severity since his last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  On remand, the Veteran should be provided a VA examination to assess the severity of his service-connected cold induced urticaria.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected cold induced urticaria.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

The examiner should specifically address the Veteran's treatment, to include systemic immunosuppressive therapy, antihistamines, and/or sympathomimetics, as well as the frequency of episodes, to include the frequency of any debilitating episodes.

The examiner should specifically address the Veteran's report that he experiences frequent flare-ups of urticaria.

2.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


